UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2012 A mutual fund that invests in common stocks of growth-oriented companies. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, After another year of continued political uncertainty and monetary and fiscal stimulus, markets have generally been stable and the economy continues to muddle along at slightly below average rates of change.For the year ended December 31, 2012 your Fund realized a return of +9.77%.We are pleased with our long term performance. See page 10 in our 2012 Annual Report.As of December 31, 2012 your Fund had net assets of $54,215,771. The top five performing stocks held by the Fund for the year 2012 were: Rackspace Hosting, Inc. +72.7%; D. R. Horton Inc. +56.9%; Home Depot, Inc. +47.1%; Amazon.com, Inc. +44.9%; Western Digital Corp. +37.3%. The equity market volatility in the fourth quarter, which is normally affected by tax selling adjustments, was accentuated this past period by fears that Congress would not extend the U. S. government debt limit, thereby allowing the economy to go over the “fiscal cliff” and concerns related to how burdensome the new tax changes would be.Congress did in the end extend the debt limit.While the full consequences of the new tax structure is still ahead, it certainly has been helpful for business, investors and the economic picture to have a greater, if more burdensome, clarity with effective changes since planning and spending can go forward with known rules. Our outlook for 2013 is pretty balanced with projections of housing up, retail with cleared inventories and capital expenditures rising, conditions that could persist until monetary policy contracts or fiscal policy becomes a drag. It’s possible that the restoration of the payroll withholding tax may not be offset by growth in employment causing a relative soft growth in lower-end retail spending, but not affecting the high end or real estate.We think technology and industrials should be relatively good with product innovation and stable demand. We believe those well managed US companies, more in the middle capitalization range, with emerging market presence and multi-channel brands have the potentialto be good performers over the course of the next year. Should you have any questions please do not hesitate to call. February 5, 2013 Sincerely, Robert P. Morse President Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in small and mid-capitalization companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. The Wall Street Fund, Inc. is distributed by Quasar Distributors, LLC. 1 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS December 31, 2012 Shares Value COMMON STOCKS – 97.9% Beverages – 1.9% Beam, Inc. $ Biotechnology – 5.0% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Building & Construction – 2.7% D.R. Horton, Inc. Chemicals – 2.8% Celanese Corp. Containers & Packaging – 1.4% Rock-Tenn Co. Diversified – 1.2% 3M Co. Drugs – 0.3% Allergan, Inc. Electrical Equipment – 1.3% Roper Industries, Inc. Energy – 6.8% Chevron Corp. Marathon Oil Corp. Whiting Petroleum Corp. (a) Williams Companies, Inc. Energy Equipment & Services – 4.5% Noble Corp. (b) Oil States International, Inc. (a) Schlumberger Ltd. (b) Financial Services – 7.8% American Express Co. Mastercard, Inc. The Blackstone Group LP Food Services – 2.0% Yum Brands, Inc. Forest Products – 2.6% Weyerhaeuser Co. – REIT Health Care Services – 2.5% UnitedHealth Group, Inc. Insurance – 2.5% ACE Ltd. (b) Leisure – 0.3% Las Vegas Sands Corp. Machinery – 3.5% Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. Media – 4.6% DIRECTV (a) Walt Disney Co. Office Equipment – 6.1% Apple, Inc. EMC Corp. (a) Western Digital Corp. Retail – 2.3% TJX Companies, Inc. Semiconductors – 4.7% Intel Corp. KLA-Tencor Corp. NXP Semiconductors NV (a)(b) Services – 11.2% Accenture PLC – Class A (b) Amazon.com, Inc. (a) Demand Media, Inc. (a) Google, Inc. – Class A (a) Rackspace Hosting, Inc. (a) Software – 4.2% Ansys, Inc. (a) Microsoft Corp. Oracle Corp. The accompanying notes are an integral part of these financial statements. 2 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) December 31, 2012 Shares Value COMMON STOCKS – 97.9% (continued) Specialty Retail – 11.8% AutoZone, Inc. (a) $ Coach, Inc. Home Depot, Inc. Michael Kors Holdings Ltd. (a)(b) VF Corp. Transportation – 3.9% J.B. Hunt Transport Services, Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $44,799,014) SHORT-TERM INVESTMENT – 1.5% Money Market Fund – 1.5% First American Prime Obligations Fund, Class Z, 0.026% (c) TOTAL SHORT-TERM INVESTMENT (Cost $826,074) TOTAL INVESTMENTS (Cost $45,625,088) – 99.4% Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2012. REIT – Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 3 THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 ASSETS: Investments, at value (cost $45,625,088) $ Receivable for fund shares sold Receivable for investment securities sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Payable for fund shares redeemed Investment advisory fee payable (Note 4) Shareholder servicing fee payable (Note 4) Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized loss on investments ) TOTAL NET ASSETS $ Shares outstanding (500,000,000 authorized, $0.0001 par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2012 INVESTMENT INCOME: Dividend income (net of $315 foreign tax withheld) $ Total investment income EXPENSES: Investment advisor fees (Note 4) Shareholder servicing fees (Note 4) Administration and fund accounting fees Directors’ fees and expenses Federal and state registration fees Transfer agent fees and expenses Professional fees Custody fees Insurance expense Reports to shareholders Miscellaneous expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investment transactions ) Change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 4 THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended December 31, OPERATIONS: Net investment income $ $ Net realized gain (loss) on investment transactions ) Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM NET INVESTMENT INCOME ) — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS December 31, 2012 1.Organization The Wall Street Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-end diversified management investment company.The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds (other than exchange-traded funds) are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under supervision of the Fund’s Board of Directors. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad catagories: Level 1 – Quoted prices in active markets for identical securities. 5 THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2012 Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The valuation levels are not necessarily an indication of the risk associated with investing in these investments.As of December 31, 2012, the Fund’s investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $
